JOHNSON, Judge.
Before submission, counsel for appellee made a written motion that the appeal be dismissed because (a) the record does not contain a certificate that appellant has served appellee with a copy of the assignments of error and, (b) the appellant has not in fact served a copy of the assignments of error upon appellee or her counsel of record.
The record contains assignments of error, but there is- no certificate that a copy of the assignments of error had been served on appellee as required by Amended Supreme Court Rule 1. Appellant’s brief does not contain the assignments either literally or by a fair paraphrase.
The motion is well taken and must be granted. Board of Education of Colbert Co. v. Mitchell, 270 Ala. 594, 121 So.2d 103; Alabama National Life Ins. Co. v. Bozeman, 42 Ala.App. 486, 168 So.2d 488.
Appeal dismissed.